Citation Nr: 0336902	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  97-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Propriety of the initial 10 percent evaluation for traumatic 
arthritis of the left knee (status post arthrotomies).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from December 1972 to March 
1975.

This appeal arises from an October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  In this decision, the RO granted 
service connection for the veteran's traumatic arthritis of 
the left knee, status post arthrotomies.  This disability was 
initially evaluated as 10 percent disabling effective from 
February 21, 1995.  The RO also denied entitlement to service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed the initial evaluation of his left knee 
disability and the denial of service connection for PTSD.

A hearing was held in November 2000 before a Veterans Law 
Judge (VLJ) from the Board of Veterans' Appeals (Board) 
sitting at an RO in Reno, Nevada.  This VLJ will make the 
final determination in this case.  See 38 U.S.C.A. § 7102(a), 
7107(c) (West 2002).  The Board remanded this case in May 
2001 for development of the evidence.  It has now returned 
for appellate consideration.


FINDINGS OF FACT

1.  All evidence required for equitable determinations on the 
issues decided below has been obtained.

2.  The most probative medical evidence does not support a 
diagnosis of PTSD related to in-service stressors.

3.  The veteran's left knee disability is characterized by 
limitation of motion due to pain and swelling during periodic 
exacerbation with physical activity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5103, 5103A, 
5107 (West 1991 & 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2003).

2.  An evaluation of 20 percent disabling, but not more, is 
warranted for limitation of motion resulting from traumatic 
arthritis of the left knee (status post arthrotomies).  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 
4.40, 4.45, 4.59, 4.71, 4.71a, Codes 5010, 5258, 5259 (2003).  
See also VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997), VAOPGCPREC 9-98 (Aug. 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 1991 & 
2002).  As discussed below, the development conducted by VA 
in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West 2002).  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.  2003).  The 
recent publication of new regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In letters issued in April and May 1995, February and May 
1998, and August 2001, VA informed the veteran of the actions 
he must take and the type of evidence required in order to 
establish his current claims.  Specifically, letters of April 
1995 and August 2001 informed him of the need for lay/medical 
evidence that would link his claimed PTSD to his military 
service and/or establish increased severity for his service-
connected left knee disability.  In a letter issued in April 
2001, the RO defined what was considered "medical" 
evidence.

These letters also notified the veteran of the type of 
actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  The letters of April 
1995 and August 2001 requested that the veteran provide 
specific information about his claimed in-service stressors, 
chronic symptomatology of PTSD, and identify treatment of 
this disorder.  He was informed that this information was 
needed to verify his stressors and diagnosis of PTSD.  The 
April and May 1995, February and May 1998, and August 2001 
letters informed him of the development that would be 
completed by VA in substantiating his claim, to include 
obtaining pertinent medical records and a VA examination, if 
appropriate.  In addition, the Board's remand of May 2001 
provided a detailed outline to the veteran and his 
representative of the development that would be conducted by 
VA.  In the Statements of the Case (SOCs) of December 1995 
and February 1996, and subsequent Supplemental Statements of 
the Case (SSOCs), VA specifically notified him of the 
evidence that it had considered.  

The SOCs and SSOCs also notified the veteran of the pertinent 
laws and regulations and the reasons and bases for VA's 
decision.  Specifically, the SOC of December 1995 notified 
the veteran of the law and regulations governing the grant of 
entitlement to service connection for PTSD and the SOC of 
February 1996 informed him of the diagnostic criteria 
authorizing an increased evaluation for his left knee 
disability.  He was also notified of the old laws and 
regulations governing VA's duty to notify and assist in the 
SOCs and the new laws and regulations in the SSOC of June 
2003, and given an opportunity to comment on them.  Based on 
the above analysis, the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military, VA, 
Social Security Administration (SSA), and California 
unemployment insurance records.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded comprehensive VA 
orthopedic examinations in August 1995, March 1999, May 2002, 
and May 2003.  He was given comprehensive VA psychiatric 
examinations in August 1995 and May 2003.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  These VA examiners 
reported medical histories, provided examination findings 
regarding the veteran's complaints, and provided the 
appropriate diagnoses/etiological opinions.  All of the 
examiners affirmatively noted that they had reviewed the 
medical history contained in the claims file in connection 
with their examinations.  The orthopedic examiners of March 
1999 and May 2002 also provided opinions on the additional 
degree of disability in the left knee resulting from 
exacerbations of pain, fatigue, incoordination, etc.  See 
38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 205-07 (1995).  Therefore, these examinations 
are fully adequate for providing evidence regarding the 
existence, etiology, and severity of the disabilities 
discussed below.  

The veteran has identified private medical treatment.  In 
letters of April 1995, May 1995, February 1998, and August 
2001, the RO requested that the veteran identify the 
healthcare providers that had treated his disabilities and 
provided him with the appropriate release forms so that they 
could be completed and returned to VA.  

In a written statement of May 1995 and on a medical treatment 
history form provided in October 2001, the veteran identified 
a number of healthcare providers that he indicated had 
treated his claimed PTSD prior to 1995.  He submitted signed 
release forms in May 1995, but the only response received was 
in June 1995 from a county mental health department in 
California that indicated there were no records available on 
the veteran's treatment.  The veteran has provided 
conflicting histories of his past medical treatment as is 
noted by repeated examiners.  While in the statement of May 
1995 and on various examinations, the veteran has claimed 
that he received psychiatric treatment since the early 1980s, 
at his Board hearing in November 2000 he acknowledged that 
this treatment was "under the carpet so to speak" until 
1995.  He noted in a written narrative received in October 
2001 that he had been referred for psychiatric treatment in 
the mid-1980s, apparently at a VA facility, but indicated he 
had refused this treatment.  He did identify one physician at 
his hearing that he claimed had treated his psychiatric 
disability, a Dr. "VanBibber."  A review of the claims file 
reveals that this is a VA physician and the veteran's VA 
treatment records have been associated with the claims file.  
(A Dr. Van Biber signed the veteran's treatment records from 
the VA Auburn Outpatient Clinic dated in October 2000.)  

Based on his testimony, reported history on examinations, and 
his written work history received in October 2001, it appears 
that many of the facilities/physicians identified in May 1995 
were actually employers.  The veteran noted that he worked as 
a psychiatric technician.  At his hearing in November 2000, 
he provided the following testimony:

...you know I did therapy and I had great 
programs which were loved by the doctors 
and then I started hiring [out to] 
various counties that I lived in, I was 
the coordinator of their community, of 
their veteran's [community]...Now again 
there in helping a person out gives me 
the feeling I'm doing something there 
again which made me feel better.  I mean 
helping somebody else makes me, makes me 
happy okay...[not] until 1995 is when I 
first accepted that I needed help.  
(Sic).

Based on the veteran's testimony and his related histories on 
examination, the Board finds that the individuals/facilities 
identified in May 1995 and October 2001 were 
employers/coworkers and did not provide the veteran with 
reported psychiatric treatment.  Even if some type of 
counseling was provided by these individuals/facilities, the 
veteran's testimony indicates that no official record of this 
treatment was kept.  As the veteran's testimony indicates 
that there is no record of psychiatric treatment prior to 
1995, the Board finds that further development of this 
evidence would be unsuccessful and, therefore, futile to 
attempt.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  As the veteran himself has informed VA that 
documentation of this treatment does not exist, there is no 
duty to notify him of an inability to obtain these records.  
See 38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  

Regarding his left knee disability, the veteran identified a 
private hospital as the caregiver for this disability.  These 
records were obtained by VA in June 1995.  In the Board 
remand of May 2001 and the RO's letter of August 2001, the 
veteran was asked to identify the healthcare providers that 
had treated his claimed disabilities.  The veteran submitted 
a completed medical history form in October 2001 that 
identified sources of treatment.  However, these sources 
included his mother, son, and accredited representative.  The 
veteran appears to indicate that these individuals were 
listed as sources of information on his history and 
symptomatology.  The veteran had previously been informed in 
letters of April 1995 and August 2001 that lay evidence would 
be accepted, but RO only indicated that VA would request 
medical treatment records not lay statements.  He has not 
submitted any lay statements in support of his claim.  

The veteran did indicate that his treatment records were in 
the possession of his attorney, a private physician, a 
private psychiatrist, and a private therapist.  In response 
to VA requests for this evidence, private treatment records 
were received from the physician and psychiatrist in April 
2002, and from the attorney in August 2003.  The private 
therapist responded with the submission of a letter in 
September 2003 that described the veteran's history, 
complaints, treatment, and diagnoses.  However, this 
therapist's actual treatment records were not received.  The 
RO notified the veteran in the SSOC of September 2003 that a 
report had been submitted by the therapist, and not her 
actual treatment records.  The Board finds that this 
notification satisfies VA's duty to inform the veteran that 
identified private treatment records have not been obtained.  
Regardless, the therapist's letter provides full disclosure 
of all pertinent evidence contained in the treatment records.

The Board finds that all identified records in the possession 
of the federal government have been obtained.  In regards to 
the private treatment records, the Board finds that actual 
psychiatric treatment records prior to 1995 do not exist and 
that other identified private treatment records have been 
obtained or the veteran placed on notice that they are not of 
record.

As noted above, the veteran and his representative have been 
provided the opportunity to furnish oral testimony and 
argument directly to the Board in a hearing conducted in 
November 2000.  By letter of October 2003, VA informed the 
veteran that his case was being forwarded to the Board and, 
in effect, that it would not undertake any further 
development in his claim.  Based on the above analysis, the 
Board finds that VA has fulfilled its duty to assist the 
veteran in the development of his claims.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Subsequent to this ruling, the 
President signed into law the Veterans Benefits Act of 2003.  
See Veterans Benefits Law of 2003, P.L. 108-     , Section 
701 (H.R. 2297, December 16, 2003).  In pertinent part, this 
law amended 38 U.S.C.A. § 5102 to read that nothing in this 
statute shall be construed to prohibit the Secretary from 
making a decision on a claim before the expiration of the one 
year period.  This change was made effective from November 9, 
2000, immediately after the enactment of the Veterans Claims 
Assistance Act of 2000.

In the letter issued to the appellant in August 2001 that 
discussed the requirements of the VCAA, the RO requested that 
the veteran submit information identifying pertinent 
evidence, or the evidence itself, to the RO within 60 days.  
However, the Board had clearly informed the veteran and his 
representative in the remand instructions of May 2001 that he 
had the right to submit additional evidence and argument on 
the matters remanded to the RO, with no time limit 
identified.  Based on the veteran's and his representative's 
actions, it is clear that they understood the appellant was 
not limited to this 60 day period for the submission of 
pertinent evidence.  The veteran himself submitted 
contentions and medical documentation regarding his claims as 
late as July 2003.  His representative argued in November 
2003 that if pertinent evidence was not incorporated into the 
claims file, VA had an ongoing duty to develop this evidence.  
It does not appear that additional pertinent evidence exists 
that could be developed by VA.  Finally, as it has been more 
than a year since the issuance of the duty to notify and 
assist letter in January 2001, the appellant's claims will 
not be prematurely denied by the Board short of the statutory 
one-year period.

As noted in the introduction to this decision, the Board 
remanded this case for development of the evidence in May 
2001.  According to the Court's holding in Stegall v. West, 
11 Vet. App. 268, 270-71 (1998), the Board has a duty to 
ensure the RO has fully complied with its remand directives.  
The Board remand of May 2001 instructed the RO to request the 
veteran to identify his medical treatment and obtain these 
records, obtain the veteran's SSA records, make a 
determination on what alleged stressors from military service 
have been verified, to obtain a VA psychiatric examination to 
review the claims file and reconcile conflicting diagnoses, 
to obtain a VA orthopedic examination to evaluate the 
severity of the left knee disability and provide an opinion 
on its severity during exacerbation of symptomatology, ensure 
all VCAA notification and actions have been completed, and 
readjudicate the issues on appeal and consider the propriety 
of staged ratings and/or dual evaluations for loss of motion 
and instability in the left knee.  

The RO requested that the pertinent treatment records be 
identified and provided the appropriate VCAA notification in 
its letter of August 2001.  The RO also provided the laws and 
regulations resulting from the VCAA in its SSOC of June 2003.  
The identified VA and private treatment records were 
obtained.  Medical records in the possession of the SSA were 
associated with the claims file in September 2001.  The VA 
examinations with the requested opinions were obtained in May 
2002 and May 2003.  The RO readjudicated these claims in June 
and September 2003 and its analysis indicates that it found 
the evidence did not support a compensable evaluation for 
either loss of motion or instability, and determined that no 
staged rating was appropriate in this case.  

A review of the claims file does not reveal any decision for 
the record by the RO on what alleged stressors have been 
verified by the evidence of record.  However, based on the 
analysis provided by the RO in its SSOCs of June and 
September 2003, such a determination is not now required.  
The RO found that the most probative psychiatric evidence, 
based on a review of the claims file that included past 
medical treatment and the veteran's alleged stressors, had 
shown that the veteran's current psychiatric disability was 
not PTSD.  That is, the most probative evidence did not 
confirm a diagnosis of PTSD.  Based on this finding, there is 
no requirement to verify any stressor since the examiners 
(which considered all alleged stressors) did not find any 
sufficient to warrant a diagnosis of PTSD.  Thus, the RO's 
failure to identify a verified stressor does not require 
remand in the current appeal.

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection for PTSD

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  According to 
38 C.F.R. § 3.303, a personality disorder is not a disease or 
disability that is entitled to service connection under the 
applicable laws and regulations.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MEDICAL DISORDERS (4th ed. 1994) 
(DSM-IV), credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. 
Brown, 10 Vet. App. 128, 137-138 (1997);  Moreau v. Brown, 9 
Vet. App. 389, 394- 395 (1996). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
VA determines that the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be "satisfactory," 
i.e., credible, and "consistent with the circumstances, 
conditions, or hardships of service."  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. 3.304(f); Cohen v. Brown, 10 Vet. App. 
128, 146-47 (1997); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain service 
records that corroborate the veteran's testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. at 147; 
Zarycki, 6 Vet. App. at 98.

The military records indicate that the veteran did not serve 
in combat.  His Department of Defense (DD) Form 214 indicates 
that his military occupational specialty was neuropsychiatric 
technician (the civilian equivalent was noted to be a medical 
assistant).  The veteran's service personnel records reveal 
that he spent his period of service within United States 
territory and his DD 214 confirms that he did not have any 
foreign or sea service.  He was not awarded any medal or 
decorations for valor or wounds sustained during combat.  

The veteran's sole stressor from his military service is that 
he worked with psychiatric patients returning from combat 
service in the Vietnam War.  He asserts that this sustained 
stress of caring for these severely impaired patients and 
having to listen to the stories of trauma that they related 
to him, led to his current PTSD.  Such a history appears 
consistent with his military MOS.  However, based on the 
analysis below of the medical evidence, the Board finds that 
a determination on the verification of the indicated 
stressors would be premature.  

The Court held in Cohen v. Brown, 10 Vet. App. 128, 153 
(1997), that if a veteran has received a diagnosis of PTSD 
from a competent medical professional, the VA must assume 
that this diagnosis was made in accordance with the 
applicable psychiatric criteria in regard to the adequacy of 
the symptomatology and the sufficiency of the stressor.  If 
the veteran has received such a diagnosis, the VA can only 
reject it based on a finding that the preponderance of the 
evidence is against: 1) a PTSD diagnosis, 2) the occurrence 
of the in-service stressor(s), or 3) the connection of the 
present condition to the in-service stressor.  The adequacy 
of a stressor, sufficiency of symptomatology, and diagnosis 
are all medical determinations.  See 38 C.F.R. § 4.125(b); 
Cohen, 10 Vet. App. at 143, 144.  However, it is the Board's 
responsibility to assess the credibility and weight to be 
given to evidence.  The VA is required to submit a clear 
analysis of the evidence that it finds persuasive or 
unpersuasive with respect to a particular issue.  38 U.S.C.A. 
§ 7104(d)(1) (West 1991); See also Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993).  If a preponderance of the evidence is 
against a claim, then it is to be denied.  Hayes, 5 Vet. App. 
at 70; see also Cohen, 10 Vet. App. at 150, 151 (The Board 
may deny a claim for service connection for PTSD, after 
appropriate medical clarification has been obtained, based on 
an adequate statement of reasons and basis).

The veteran has asserted that his current psychiatric 
disability is PTSD and related to his military service.  He 
has claimed that symptomatology developed from the time of 
his military service.  However, he was failed to provide any 
lay or medical evidence other than his own claims to verify 
this chronic symptomatology.  The Board must solely rely on 
the medical evidence and competent medical opinion when 
determining the existence and etiology of PTSD.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the evidence 
indicates that the veteran has medical expertise in the field 
of psychiatry, his opinion regarding diagnosis and etiology 
must be considered competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  While the Board must consider this 
opinion in its determination, the Court has acknowledged that 
interest in the outcome of a proceeding may affect a 
claimant's credibility, even if sworn.  Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).

The veteran has claimed that he incurred PTSD as a result of 
working with severely disabled veterans, due to psychiatric 
problems, from the Vietnam War.  In a written statement of 
October 2001, the veteran has claimed that his in-service 
left knee disability was the result of his having to 
physically restrain a highly agitated combat soldier staying 
in a military hospital.  He asserts that five of his patients 
had died after committing suicide.  The veteran also alleged 
that one of his patients had physically assaulted him by 
kicking him in the groin.  He alleges that such incidents 
were outside the range of usual and normal experiences and 
were markedly distressing to him.  At his hearing in November 
2000, the veteran argued that his good performance during his 
military duties indicated that he had not entered the 
military with a psychiatric disorder.  

The service medical records do not indicate that the veteran 
ever complained of or was treated for any type of psychiatric 
disability.  The veteran was reported to have injured his 
left knee in January 1974 and underwent surgical repair of 
this injury in September 1974.  However, all the medical 
records discussing this injury indicate that the veteran 
related it to an injury sustained while playing football in 
January 1974.  At the time of his separation examination in 
March 1975, he indicated that he had no medical history of 
trouble sleeping, depression, excessive worry, loss of 
memory, or other nervous trouble.  His psychiatric evaluation 
was reported to be normal.  

A California Unemployment Appeals Board rendered a decision 
in March 1995 that awarded unemployment benefits to the 
veteran.  This decision noted that the veteran's physician 
had certified that the veteran was temporarily unable to work 
due to contusions on his ribs and job stress.  This board 
noted that the veteran was a Licensed Psychiatric Technician.

The veteran was afforded a VA psychiatric examination in 
August 1995.  He claimed that he felt a sense of hopelessness 
during his in-service job of caring for service personnel who 
had returned from Vietnam.  He complained of disturbed sleep, 
night sweats, nightmares, and flashbacks related to his 
frustration of dealing with psychiatrically disabled 
veterans.  The veteran acknowledged that he was currently 
smoking two to six marijuana cigarettes a day and had used 
marijuana since the age of 18.  He also reported other drug 
use during his adolescence.  He noted episodic use of 
alcohol, but denied being addicted to alcohol.  

After conducting an interview/examination of the veteran, the 
diagnoses were depression not otherwise specified (NOS), 
cannabis abuse, alcohol abuse, and a personality disorder 
NOS.  This examiner prepared an addendum to his report 
approximately one week later.  He indicated that during the 
interim he had reviewed the medical evidence in the veteran's 
claims file.  Based on this review, the examiner opined, "I 
do not find that PTSD is a consideration in this case since 
[the veteran] was not subjected to catastrophic stressors 
that would constitute a danger to his physical well-being."

VA outpatient records starting in the mid-1990s report 
treatment of the veteran's psychiatric complaints.  The 
diagnoses during the 1990s included bipolar disorder, PTSD, 
dysthymia, and features of borderline personality disorder.  
Starting in 2000, the predominant impression noted in the VA 
outpatient records was bipolar and bipolar-affective 
disorder.  Other impressions included depressive disorder 
NOS/depression, addictive disorder/substance abuse, and 
parent-child problems.  A VA outpatient record dated in 
December 2001 noted the following exchange with the veteran:

[Patient] states, "I don't like to run 
around with the label 'Bipolar.'  
Discussed most people would never know 
that is his diagnosis.  [Patient] agreed 
he just feels like he has a label on his 
forehead announcing the [diagnosis].  
(Sic).

However, an outpatient record in March 2003 diagnosed bipolar 
disorder "with some PTSD symptoms" and in June 2003 to rule 
out PTSD.  Most of the outpatient records fail to indicate 
any claimed stressors from military service.  The only 
stressor mentioned by the veteran was his in-service 
treatment of psychiatric patients, to include having to 
restrain an agitated patient that resulted in a left knee 
injury.

The SSA gave the veteran a psychiatric evaluation in October 
1998.  He reported a medical history of sustaining a stroke 
in 1979.  While he noted he worked as a psychiatric 
technician during his military service, he did not complain 
of any military related stressors from his period.  However, 
the veteran did report receiving treatment for PTSD from VA.  
The examiner found the veteran to be a very poor historian 
who was unable to relate any details of his past treatment.  
The veteran denied any alcohol use for the past three to four 
years.  He acknowledged he had used marijuana off and on in 
the past, but denied any recent use.  The diagnoses included 
depressive disorder NOS and dementia due to a "general 
medical condition (cerebral vascular accident)."  The 
examiner indicated that he had found the veteran open and 
honest in describing his condition, and that there was no 
evidence of exaggeration or malingering.  He appears to have 
found the veteran's psychiatric symptomatology related to the 
veteran's history of stroke and opined that the veteran could 
not work due to these residuals.

On a SSA "Psychiatric Review Technique" form completed in 
December 1998, a psychiatrist indicated he had reviewed the 
SSA file, to include VA treatment records, and found that the 
veteran currently suffered with an affective disorder 
characterized by a probable, mixed bipolar disability.  This 
physician determined that there was no evidence of signs or 
symptoms that fit a diagnosis for schizophrenia, paranoia, 
other psychotic disorders, organic brain disorder, mental 
retardation, autism, personality disorder, or anxiety related 
disorder.  This reviewer found the evidence insufficient to 
determine whether a substance addiction disorder was 
involved.  

A separate SSA "Psychiatric Review Technique" form 
apparently completed in February 1999 by another physician 
found the veteran suffered with an organic mental disorder.  
This review failed to affirm or rule out other forms of 
psychiatric disorders.  In a remarks section, the review 
apparently found the veteran had a mood disorder 
"superimposed" over the residuals of his stroke.

A SSA "Disability Determination and Transmittal" form 
completed in February 1999 indicates that the veteran was 
found to be disabled from October 1995 due to an organic 
mental disorder (chronic brain syndrome).  However, it 
appears that the SSA determined that the veteran was not 
disabled due to an affective mood disorder.

A private outpatient record of February 2000 revealed that 
the veteran had been seen so that his psychiatric medications 
could be evaluated.  He reported a history of depression, 
PTSD, and mania.  The diagnosis was chronic depression.  

A discharge summary for a VA hospitalization in April 2000 
reported that the veteran had been admitted for increased 
hostility and horrific nightmares.  The veteran indicated 
that he had thought about driving his automobile off a steep 
mountain near his home.  The discharge diagnoses included 
bipolar disorder by history, currently depressed, to rule out 
dissociative disorder, and "Cluster B" personality traits.

A VA social worker note of December 2000 reported the veteran 
had been overtaking his prescribed pain medication.  On 
examination, the veteran's mental status and self-care 
ability were found to be questionable.  The assessment was 
bipolar disorder, PTSD by history, pain disorder with 
physiological and psychological factors, and opioid abuse.  
It was recommended that the veteran undergo detoxification 
and revision of his pain medication regimen.  Another social 
worker note dated three days later indicated that the veteran 
was being admitted for detoxification.  The impressions were 
bi-polar affective disorder by history, opioid dependence, 
and other substance abuse.  

The veteran was given a psychiatric/physical evaluation the 
day after his VA admission in mid-December 2000.  The 
diagnoses included history of bipolar illness.  However, the 
examiner noted that there was no mood lability problem and it 
was unclear whether the etiology was a pharmacologic variable 
or was autonomous.  The examiner advised the veteran that his 
use of narcotics may have worsened his psychiatric syndrome.  
A psychiatric evaluation done at the time of the veteran's 
discharge in late December 2000 noted a diagnosis of 
substance abuse.  The discharge summary for this 
hospitalization noted a diagnosis of mental status changes 
secondary to narcotic use.  

A VA psychiatric examination was given to the veteran in May 
2003.  The examination report noted the examiner had reviewed 
the claims file, reported a detailed history of the veteran's 
military service and alleged stressors, and provided results 
of an interview/examination of the veteran.  The diagnoses 
were bipolar disorder with depression; pain disorder 
associated with both psychological factors and general 
medical condition, and a personality disorder NOS.  This 
examiner commented that the veteran's current symptoms and 
past history is consistent with a diagnosis of bipolar 
disorder as well as the presence of personality disorder 
traits.  It was determined by the examiner that the veteran 
had not described symptoms that met the criteria for a 
diagnosis of PTSD, nor was he subjected to in-service 
stressors severe enough to confirm a diagnosis of PTSD.

A letter was received from the veteran's therapist in 
September 2003.  This therapist indicated that she had 
treated the veteran for PTSD since April 2003, but noted she 
had previously seen the veteran during three intake sessions 
in the spring of 1995.  This report noted the veteran's 
alleged stressor was working with combat veterans in a 
military psychiatric ward during his military service.  He 
claimed that prior to his military service his life had been 
"normal."  The veteran asserted that he had begun cannabis 
use during his military service to self-medicate his stress 
and this drug abuse continued and escalated until 1995 when 
it went into remission.  The diagnoses included PTSD and 
"Bipolar I."  

In recent years the veteran has received numerous psychiatric 
evaluations with varying diagnoses.  Initially in the mid-to-
late 1990s, the veteran received diagnoses for PTSD, 
apparently based on his related stressors from his military 
service.  This diagnosis was usually accompanied by a 
diagnosis for bipolar disorder.  However, since 2000 the 
preponderance of his VA outpatient records have not indicated 
any diagnosis for PTSD.  The only references in these records 
to PTSD were in March and June 2003, but in both instances a 
definite diagnosis of PTSD as not given.

The most comprehensive psychiatric examinations of record 
that included a review of the medical records and history 
contained in the claims file, were conducted in August 1995 
and May 2003.  Both of these examiners found that the 
stressors related by the veteran were not sufficient to cause 
PTSD.  The examiner of May 2003 also found that the reported 
symptomatology and history were more consistent with a 
diagnosis of bipolar and personality disorders.  These 
conclusions that ruled out the existence of PTSD are 
supported by the VA treatment records dated since 2000; VA 
hospitalization reports of April and December 2000 that noted 
a history of PTSD but did not find such a disability actually 
existed; and SSA opinions (which also were based on a review 
of the VA medical records) in October 1998, December 1998, 
and February 1999.  All of these healthcare professionals 
attributed the veteran's psychiatric complaints to causes 
other than PTSD.  The Board finds these opinions, which are 
based on either a review of the medical history or extensive 
inpatient observation, are the most probative medical 
evidence regarding the existence of PTSD.

The only medical evidence supporting a definite diagnosis of 
PTSD are VA outpatient records from the 1990s, a private 
therapist's opinion of May 2003, and the veteran's own 
medical opinion.  The outpatient records and therapist's 
opinion do not carry the probative weight as the other 
medical opinions of record as they are merely based on a 
history as recited by the veteran.  There is no indication in 
these outpatient records or the therapist's letter that they 
had access to the veteran's complete medical history.  In 
fact, the contemporaneous evidence does not substantiate the 
medical history reported by the therapist in May 2003.  The 
veteran reported to her that his pre-military life had been 
"normal" and he did not start his drug use until his 
military service, which he then reported went into remission 
in 1995.  As discussed below, the veteran has acknowledged 
episodes of child abuse, drug abuse, and pre-service 
psychiatric symptomatology; and the recent treatment records 
are clear that drug abuse (to include premeditated overuse of 
prescribed medication) happened after 1995.

While the veteran is a healthcare professional in the field 
of psychiatry, his opinion on the cause of his psychiatric 
problems is seriously compromised by a lack of credibility.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The Board 
has the duty to assess the credibility and weight to be given 
to evidence.)  He has reported inconsistent histories 
throughout his treatment records and in written statements to 
VA.  At times he has denied any issues with drug abuse as he 
did in written contentions to VA in February 1998 and during 
outpatient treatment in October 1996 and October 2000, or he 
has claimed that such use was in remission as he did to his 
private therapist.  However, during medical interviews in 
August 1995, June 1997, March 1998, and December 2000, the 
veteran acknowledged his ongoing use of marijuana.  The 
August 1995 examination report indicated the veteran 
acknowledged starting his drug use as early as the age of 18.  
His DD 214 indicates that he was born on April [redacted], 1952 and 
entered military service on December 7, 1972, revealing that 
he was 20 years and six months old at the time he entered 
military service.  In a lengthy written statement submitted 
to VA in October 2001, the veteran noted a detailed history 
of abuse of multiple substances.   The record is clear that 
the veteran has an ongoing problem with premeditated overuse 
of prescribed pain medication.  

In a statement of February 1998, on multiple examinations, 
and to his current therapist, the veteran has asserted that 
he did not have any pre-service trauma or psychiatric 
symptomatology.  However, on examination in August 1996 he 
reported an "unhappy childhood."  In a lengthy statement to 
VA received in October 2001 the veteran reported episodes of 
child abuse to include an incident when his enraged father 
tried to drown him in the family pool.  He also noted pre-
service psychiatric symptomatology to include fire starting 
and cruelty to animals.  

Regarding his left knee injury, the veteran has repeatedly 
informed VA examiners that his initial left knee injury 
during military service was due to restraining an agitated 
patient and his post-service injury was due to skiing.  
However, as noted by these examiners, the contemporaneous 
medical evidence indicates that the initial injury was due to 
playing football and the post-service injury was incurred 
while helping a friend do roof repairs.

Based on this these significant and repeated inconsistencies, 
the Board finds that the veteran's credibility is compromised 
and his opinions regarding diagnosis and etiology have little 
probative value.  Such a determination is supported by 
multiple examiners of record that have indicated the 
veteran's recited history is inconsistent with the 
contemporaneous medical evidence and/or the veteran is a poor 
historian.  Of particular interest are the examiner's 
comments (the Board notes that this physician appears to also 
be the veteran's treating physician in the VA orthopedic 
clinic) on the orthopedic examination report of May 2002:

The veteran was questioned about 
[inaccuracies found in his recited 
medical history], but he insisted his 
injuries were as he stated and not as 
documented in his records.  It is 
disturbing to this examiner that the 
history given by the patient does not 
coincide with the C-file regarding both 
of [his left knee] injuries.

Regardless, the preponderance of the medical opinions of 
record weigh against the veteran's and his therapist's 
opinions.  Based on the Court's holdings in Hayes and Cohen, 
the Board is not required to accept all medical opinions as 
equally persuasive.  The majority of the medical opinions 
that diagnosed PTSD appear to be early in his treatment 
and/or based solely on the veteran's own recitation of his 
claimed stressors and medical history.  These medical 
opinions would not carry the same probative value as a 
diagnosis based on a thorough examination of the veteran and 
a thorough review of his military and medical history.  See 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (The VA is not 
required to accept a physician's opinion that is based upon 
the claimant's recitation of medical history).  It is noted 
by the Board that the VA psychiatric examinations and SSA 
opinions were prepared by physicians and psychiatrist who 
have significantly better credentials and education in the 
field of psychiatry then do the veteran or his therapist.  
Thus, the preponderance of the most probative medical opinion 
does not support a finding that the veteran currently suffers 
with PTSD.

As the most probative medical evaluations have ruled out a 
diagnosis of PTSD, the Board must deny the veteran's claim 
for entitlement to service connection for PTSD.  According to 
38 U.S.C.A. § 5107(b), when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to a claim, the benefit of the doubt must be 
resolved in the veteran's favor.  However, as the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for PTSD, the 
provisions of 38 U.S.C.A. § 5107(b) are not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


Increased Evaluation for a Left Knee Disability

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  With any form of arthritis, 
painful motion is an important factor of the rated disability 
and should be carefully noted.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code that allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different symptomatology.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  

The veteran has claimed that his left knee disability 
warrants an increased evaluation due to the marked functional 
impairment associated with this joint.  He has alleged that 
his left knee disability has resulted in pain, weakness, 
stiffness, swelling, instability, locking, fatigue, and lack 
of endurance.  

The service medical records indicate that his left knee was 
injured in January 1974 while playing football.  He was 
hospitalized in September 1974 and underwent left medial 
arthrotomy and removal of the lateral meniscus of the left 
knee.  The diagnosis was torn medial meniscus in the left 
knee.  His separation examination of March 1975 found his 
left lower extremity to be normal.

Private hospital records dated in March and April 1980 
indicate that the veteran had reinjured his left knee in 
February 1980 when helping a friend repair a roof.  He 
underwent arthroscopy surgery on the left knee.  The 
diagnosis was tear of the left medial meniscus.

A VA orthopedic examination was given to the veteran in 
August 1995.  He claimed that activity would strain and twist 
his left knee, resulting in swelling and pain lasting 
approximately one week.  It was asserted by the veteran that 
any time he knelt down he experienced pain in his left knee.  
He reported he treated his symptoms with elevation and cold 
packs, and that he daily took over-the-counter pain 
medication.  The veteran asserted that due to his knee he 
could no longer participate in sports.  It was claimed by the 
veteran that an X-ray taken in March 1995 had shown that 
there was no meniscus left in his left knee.  

On examination, the veteran walked with a cane and claimed 
that his left knee would hurt when he walked.  There was no 
evidence of swelling, tenderness, deformity, or quadriceps 
wasting.  Range of motion was from 0 to 120 degrees, with 
slight crepitus on motion.  There was no drawer sign or varus 
or valgus collateral ligament instability, although this 
testing did cause the veteran some discomfort.  X-rays of the 
left knee revealed the possibility of some minimal arthritic 
changes.  There were also multiple small calcifications over 
the posterior aspect of the left knee joint, probably 
representing loose bodies.  The diagnoses were status post 
bilateral meniscectomies of the left knee, and probable 
degenerative arthritis of the left knee due to the 
meniscectomies.  The examiner opined that the loose bodies in 
the left knee may be aggravating the left knee symptoms.  

A VA outpatient record dated in December 1995 reported the 
veteran's complaints of pain in his left knee.  On 
examination, there was no evidence of swelling, erythema, or 
loss of motion.  The impression was left knee injury.  
Outpatient examination in January 1996 found no evidence of 
pain, swelling, or instability in the left knee.  However, 
the examiner opined that the veteran did appear to have 
arthritic-type pain that was relieved by over-the-counter 
medication.  X-rays of the left knee reportedly showed 
minimal medial joint line narrowing.  The VA orthopedist 
commented that the veteran's major problem was obesity and 
advised the veteran to lose 30 to 40 pounds.  

A private orthopedic examination was given to the veteran in 
March 1997 in connection with an on-the-job injury claim.  
The disabilities evaluated included lumbar spine, cervical 
spine, right shoulder, and right hip injuries.  It was noted 
that the veteran's service-connected left knee disability was 
not involved.  No complaints were made regarding the left 
knee.  On examination, the veteran's gait was normal and 
heel, toe, and tandem walking were all within normal limits.  
Deep tendon reflexes in the left knee were "2+/2."  The 
left knee had full and pain free range of motion, noted to 
measure from 0 to 135 degrees.  Motor strength and sensation 
examinations were normal.  There was no ligamentous laxity or 
rotatory laxity.  There was no left knee effusion and 
patellar compression was negative.  This examiner indicated 
that he had reviewed the veteran's VA treatment records, but 
no diagnosis was provided regarding his left knee disability.  
In May 1997, this examiner felt that with certain work 
restrictions, the veteran would be able to continue to work 
at his current job (identified in March 1997 as a Licensed 
Psychiatric Technician) and would not qualify for vocational 
rehabilitation benefits.

The SSA provided the veteran with an orthopedic examination 
in October 1998.  His complaints included left knee pain that 
was exacerbated by weight bearing for any length of time.  
The veteran estimated that he could sit for 45 minutes at a 
time, stand for up to four hours, and walk from one to two 
miles without the use of a cane.  He was still able to bathe, 
groom, dress, and drive an automobile.  He also could do his 
household chores, but at a slower pace and not to past 
standards.  The examiner commented that a review of past 
medical records, which included VA records, was remarkable 
for multiple somatic complaints regarding aches and pains.  

On examination, the veteran could stand up, get on and off 
examination table, and remove and put on his shoes and socks 
without any difficulty.  It was indicated that the veteran 
did not use any type of assistive device.  He was also 
observed sitting very comfortably throughout the examination.  
He had no trouble toe, heel, and tandem walking.  The veteran 
could squat and rise normally.  Left knee range of motion was 
from 0 to 150 degrees with no pain, swelling, crepitus, or 
instability found.  Scars on the left knee were well healed.  
Muscle bulk and tone in the left lower extremity was normal 
and muscle strength was five on a scale from one to five.  
Deep tendon reflexes were 2+ throughout.  There was hemi-
sensory loss to temperature, touch, and pinprick on the left 
side.  

The diagnosis was a psychiatric disorder with multiple 
somatic complaints, and related history of stroke and 
multiple traumas.  This examiner opined that the veteran's 
hemi-sensory loss on the left could not be explained by the 
veteran's related history of stroke causing right hemiparesis 
with aphasia.  It was indicated that the examiner had found 
nothing on physical examination that would suggest a prior 
stroke.  Regarding the veteran's functional limitations, the 
examiner found virtually no impairment related physical 
limitations.  He did find that the left knee injury would 
make it difficult for the veteran to do frequent squatting, 
stooping, kneeling, crouching, and crawling.  However, he 
found that the veteran's ability to stand, walk, and sit were 
unaffected by his physical disorders.  It was this examiner's 
opinion that the veteran should be able to carry 50 pounds on 
an occasional basis and 25 pounds on a regular basis.  

In March 1999, the veteran was afforded a VA orthopedic 
examination.  He complained of increased discomfort and pain 
in his left knee that was exacerbated with long standing and 
exercise.  The veteran indicated that he periodically used 
over-the-counter pain medication and a cane to alleviate his 
symptoms.  He also reported that he would soon be fitted with 
a brace for the left knee.  On examination, there was an area 
of decreased sensation to light touch measuring approximately 
16 by 14 cm on the left side of the knee.  However, no motor 
strength loss was associated with the left knee.  Range of 
motion in the left knee was from 0 to 120 degrees without 
crepitus, however, the veteran had great difficulty squatting 
and could only move the left knee to 90 degrees during a 
squat.  Testing failed to reveal any instability in the left 
knee; however, McMurray maneuver resulted in pain on the 
lateral anterior peripatellar region.  A left knee X-ray was 
reported to show arthritic changes with lateral joint 
narrowing and osteochondromatosis and calcification. 

The diagnosis was degenerative arthritic changes in the left 
knee following meniscectomy.  This examiner commented:

It would appear that the normal excursion 
has been reduced by approximately 20 
degrees of flexion.  The strength is 
unchanged.  His coordination and speed 
are not really changed except that he is 
unable to walk or run rapidly because of 
the pain in his knee.  This has also 
affected his endurance.  The pain seems 
to be constant with only rare 
exacerbations which are brought by 
exertion or long standing.  

A private emergency room record of June 1999 reported that 
the veteran was seen for a right knee laceration resulting 
from a fall while chasing cows.

A VA discharge summary of April 2000 reported that physical 
examination of the veteran revealed motor strength throughout 
his lower extremities was five on a scale from one (weakest) 
to five (strongest).  His gait was within normal limits, 
except for some instability in the knees.  His deep tendon 
reflexes were 1+ and equal.  

A VA outpatient record of August 2000 noted the veteran's 
complaints of pain in both legs.  It was indicated that a 
recent magnetic resonance image (MRI) had showed an "absent 
right anterior cruciate."  Examination revealed very 
positive drawer and Lockman tests.  The examiner noted that 
the left knee pain was due mainly to degenerative pain and 
that the veteran would receive an injection in this knee.  
The veteran was fitted for braces.  In October 2000, the 
veteran complained of chronic pain in both knees and other 
joints.  It was noted that the veteran had been referred to 
be fitted for an "unloading brace" for the left knee and an 
"anterior cruciate brace" for the right knee.  The 
assessment was chronic pain secondary to degenerative joint 
disease of the left knee.  He was prescribed pain medication 
and warned of the risk of addiction.  The veteran denied any 
history of alcohol or drug abuse.  In November 2000, the 
veteran reported that he had reinjured his left knee in a 
fall at home.  In an outpatient record from late November 
2000, a VA orthopedist determined that the veteran's knee 
braces were quite poorly fitted.  This physician had these 
braces sent out again for refitting.  This physician 
indicated that the brace had been fitted on the right knee 
for an anterior cruciate tear and on the left for unloading 
medial compartment arthritis.  It was noted that the veteran 
had shown only slight improvement with injections to the left 
knee.  

A private hospital record dated in July 2001 reported that 
the veteran was seen for evaluation of his left knee and in 
order to obtain medication for the pain resulting from this 
disability.  On examination, motor strength and sensory 
examination were normal.  The lower extremities were normal 
to inspection with no evidence of cyanosis, clubbing, or 
edema.  The left knee did not have any effusion, redness, 
decreased range of motion, swelling, or laxity.  The 
diagnosis was chronic knee pain.

Due to the veteran's problems with following the instructions 
for using his prescribed medication, VA referred him in April 
2001 to a private physician specializing in pain management.  
This private physician saw the veteran in July 2001.  The 
veteran complained of a constant throbbing pain with a 
stabbing and burning quality to it.  He asserted that this 
pain became worse with activity.  No examination findings 
were reported.  The diagnoses included left knee pain, 
probably neurogenic in nature, status post medial and lateral 
meniscectomies.  The examiner noted that the veteran appeared 
to be a fairly accurate historian, but it was acknowledged 
that the examiner had no other records to review to confirm 
this opinion.  It was this examiner's opinion that the 
veteran's left knee disability had both an orthopedic and 
neurologic etiology.  He commented that with injury to the 
menisci it was "unlikely there would not be" minor nerve 
fiber injury in the area leading to long-standing pain, which 
would explain the veteran's description of the pain having a 
burning quality.  This physician provided a treatment plan to 
include prescribed pain medication.

A VA outpatient record of August 2001 indicated that the 
veteran had been outfitted with bilateral unloading braces 
for his knees.  The examiner commented that the veteran's 
knees had definitely improved with the use of these devices.  
This physician advised against the veteran receiving any 
additional injections to his knees.  

The veteran underwent a VA orthopedic examination in May 
2002.  The veteran indicated that he had no pain in his left 
knee with the use of his current pain medication.  However, 
once a week he has a flare of symptoms to include swelling 
and some pain.  On a scale from one (lowest) to ten 
(highest), the veteran rated his pre-prescription pain as six 
to eight and his post-prescription pain a zero (except during 
flare-up when it would be one to two).  He reported that he 
wore a brace on his left knee when walking.  The veteran 
claimed he could only walk a short distance, but acknowledged 
that he could mow and maintain a seven acre parcel of land 
where he lives.  He noted that without the use of his braces, 
he could stand on his left knee for about 30 minutes.  

On examination, range of motion in the left knee was from 0 
to 150 degrees.  There was mild effusion in the left knee.  
The veteran could ambulate without a limp and could toe and 
heel walk without difficulty.  There was no tenderness about 
the knee.  There was no evidence of instability as anterior 
drawer, Lockman (sic), and bounce tests were all negative.  
There was no evidence of muscle atrophy with bilateral thigh 
and calf measurements being symmetrical.  X-ray of the left 
knee revealed moderate narrowing of the lateral and medial 
knee joint space and multiple calcifications in the posterior 
of the joint space.  The radiologist's impression was 
moderate degenerative osteoarthritis of the left knee.  The 
orthopedic examiner's opinion was mild to moderate three 
compartment degenerative osteoarthritis of the left knee, 
severe obesity, and bipolar disorder.  This examiner 
commented that the veteran's medial compartment arthritis was 
a direct result of his post-service injury in 1980, that the 
patella femoral arthritis was probably the result of his 
obesity, and the only disability associated with the in-
service injury was the lateral compartment arthritis 
(resulting from a in-service lateral meniscus injury).  Since 
the examiner found other left knee deformities were the 
result of nonservice-connected injury, he felt he could not 
determine the percentage of limited function attributable 
just to the service-connected disability.

Another VA orthopedic examination was afforded the veteran in 
May 2003.  The veteran complained of a constant dull pain in 
his left knee.  He also claimed to have weakness and 
instability in the left knee that required him to always use 
a cane and brace for ambulation.  Without the use of 
prescribed pain medication, the veteran indicated that his 
level of knee pain was seven to eight on a scale from one to 
ten, but even with the use of pain medication his level of 
pain was still six to eight.  However, he later claimed that 
the use of his prescribed medication made a "100%" 
improvement in his felt pain.  The veteran asserted that 
walking more than 1/8 mile or doing yard work would result in 
swelling in his left knee.  During these periods of 
exacerbation, he alleged he would be unable to walk.  The 
veteran acknowledged that his current disability benefit 
(presumably from SSA) was awarded based on his back 
disabilities, not due to his left knee.  

On examination, the examiner observed the veteran's gait to 
be stable with heel-toe strike, no limp, and would carry his 
cane instead of using it to ambulate.  There was no valgus or 
varum deformity with weight bearing.  There was no swelling 
or redness about the left knee.  No tenderness was elicited 
with palpation of the left knee, however, crepitus was found 
with flexion of the knee.  Flexion and extension repetitions 
of the left knee failed to show fatigue.  Range of motion in 
the left knee was from 0 to 135 degrees with no complaints of 
pain on movement.  Medial and lateral stability was present 
with negative drawer sign and bounce testing.  Sensation was 
intact to light touch about the left knee.  X-ray of the left 
knee revealed moderate narrowing the lateral and medial 
compartments with degenerative changes.  There were also 
multiple calcifications within the posterior joint, which may 
have represented loose bodies.  The diagnoses included 
service-connected left knee injury status post meniscectomy, 
nonservice-connected left knee injury with meniscectomy, 
degenerative joint disease, obesity, and poor historian.  

The veteran's left knee disability is currently rated 10 
percent disabling effective from February 21, 1995, under 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5010/5259 (traumatic arthritis/removal of 
symptomatic semilunar cartilage).  The Board notes that the 
highest evaluation authorized under the criteria at Code 5259 
is a 10 percent evaluation.  Based upon the principle set 
forth in Esteban, the VA General Counsel held that a knee 
disability may receive separate ratings under diagnostic 
codes evaluating instability (Code 5257, 5262, and 5263) and 
those evaluating range of motion (Codes 5003, 5010, 5256, 
5258, 5259, 5260, and 5261).  See VAOPGCPREC 23-97.  In 
accordance with the VA General Counsel's opinions noted 
above, a veteran who evidences symptoms of restricted range 
of motion and instability in a knee joint with a service-
connected disability can receive separate evaluations on the 
same joint.  See VAOPGCPREC 23-97 (Held that a veteran, who 
has arthritis with restricted motion and instability in the 
knee, may receive separate ratings for each set of 
symptomatology under different diagnostic codes). 

The veteran is currently evaluated as 10 percent disabled 
under Code 5010.  According to Code 5010, joints affected by 
degenerative changes are to be evaluated under the diagnostic 
criteria evaluating limitation of motion in the affected 
joint.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups is to be rated as 10 percent 
disabling.  In the absence of limitation of motion, X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations, is to be evaluated as 20 percent disabling 
Code 5010.  This is the highest evaluation authorized under 
this diagnostic code.  The percentage ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

The radiological studies of recent years have shown the 
existence of degenerative changes in the left knee joint.  
However, as discussed below, the veteran's current left knee 
disability has resulted in verified limitation of motion.  In 
addition, the left knee disability is not characterized by 
involvement of two or more major joints or two or more minor 
joints.  Instead, the left knee disability just affects one 
major joint, that is, the left knee joint.  Therefore, an 
evaluation in excess of 10 percent disabling cannot be 
awarded under Code 5010.  

As noted above, the highest evaluation allowed under the 
criteria at Code 5259 is a 10 percent evaluation.  However, a 
"dislocated" semilunar cartilage with evidence of frequent 
locking, pain, and effusion into a knee joint is authorized a 
20 percent evaluation under Code 5258.  The veteran has 
claimed in his most recent examinations, that symptoms of his 
left knee disability undergo exacerbation on a weekly basis.  
He claims that these exacerbations occur with minimal 
exertion (such as walking 1/8 mile or doing yard work) and 
result in increased levels of pain and swelling that prevent 
him from walking.  The symptoms are alleviated by rest and 
prescribed pain medication.  There is little objective 
evidence regarding swelling in the knee, except for mild 
effusion found on examination in May 2002.  The Board is also 
troubled by the veteran's compromised credibility, examiner 
observations (apparently when the veteran was distracted) of 
normal gait and functioning, and symptoms attributed to 
psychological factors.  However, as medical opinion has noted 
objective evidence (at least on one occasion) of swelling and 
joint pain attributed to arthritic changes, the Board will 
resolve doubt regarding these symptoms in the veteran's 
favor.  The Board, therefore, finds that a 20 percent 
evaluation is warranted by analogy under Code 5258 for 
periods of exacerbation resulting in pain and swelling.  See 
38 C.F.R. § 4.20.  This is the highest evaluation allowed 
under Code 5258.

Normal range of motion in a knee joint is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Range of motion studies conducted in October 1998, July 
2001, and May 2002 found no limitation in left knee motion on 
examination.  However, based on the criteria of 38 C.F.R. 
§ 4.71, abnormal range of motion was shown on testing done in 
August 1995, March 1997, March 1999, and May 2003.  This loss 
of motion has been attributed to psychological factors by 
some physicians and to nonservice-connected injuries/causes 
by other examiners.  As these opinions are inconsistent, the 
Board will resolve any doubt on this matter in the veteran's 
favor and find any objective limitation in the left knee a 
result of his service-connected disability.  Range of motion 
at its worst in recent years was noted in August 1995 and 
March 1999 from 0 to 120 degrees.  However, when doing stress 
testing through the use of squats, the March 1999 examiner 
found the left knee could only bend to 90 degrees.  Based on 
this testing, the Board finds that the veteran's left knee, 
at its worst during stress and exacerbation, is limited by 
pain to 90 degrees flexion.  There is no lay or medical 
evidence that the left knee has limitation in extension.

The objective evidence appears to substantiate that the 
veteran's left knee is limited in motion, as a result of 
pain, from 0 degrees extension to 90 degrees flexion.  This 
degree of limited flexion does not warrant a compensable 
evaluation under Code 5260, which requires limitation in 
flexion at 45 degrees to qualify for a 10 percent evaluation.  
Neither is a compensable evaluation authorized under Code 
5261 for limitation of extension, which requires limitation 
of extension at 10 degrees for a 10 percent evaluation.

Applying the principles of 38 C.F.R. § 4.40, 4.45, and 4.59, 
the Board finds that the veteran's left knee disability, even 
during periods of exacerbation does not warrant a higher 
evaluation for limitation of motion.  As noted above, the 
Board finds that the veteran's credibility is seriously 
compromised.  On examinations in May 2002 and May 2003 the 
veteran provided inconsistent symptomatology by claiming that 
his prescribed medication had alleviate his pain, but then 
claimed significant pain occurred during periods of 
exacerbation.  Also, unnoticed observation by multiple 
examiners in March 1997, October 1998, and May 2003 appears 
to indicate the veteran has exaggerated his claimed 
symptomatology.  In fact, the preponderance of the medical 
findings in recent years has failed to show any objective 
evidence of significant loss of motion in the knee or any 
other symptoms of flare-ups to include swelling, fatigue, 
weakness, or incoordination.  The Board also notes that the 
veteran's complaints of pain usually are in regards to 
multiple areas and joints and not just limited to his left 
knee.  

The medical opinions of record discussing exacerbation of 
symptomatology include the SSA examiner of October 1998 that 
found virtually no functional limitation except with frequent 
squatting, stooping, kneeling, crouching, and crawling.  In 
fact, this examiner found the veteran's ability to walk, 
stand, and sit to be unaffected.  The March 1999 examiner did 
find limitation of flexion (to 90 degrees flexion) and loss 
of coordination, endurance, and speed only with rapid 
walking.  The examiner noted that the veteran's exacerbations 
should be rare, usually with exertion or long standing.  

Based on this analysis, the Board finds that even with the 
resolution of any doubt regarding limitation of motion in the 
left knee in the veteran's favor (that is, accepting the 
March 1999 examiner's finding of flexion limited to 90 
degrees flexion and the veteran's claims of symptomatic 
exacerbation with loss of motion and swelling) limitation of 
motion in the left knee does not warrant a compensable 
evaluation under the diagnostic criteria based on limitation 
of motion.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.2, 
4.71a, Diagnostic Codes 5260, 5261.  See also VAOPGCPREC 9-98 
(August 14, 1998) (the "claimant's painful motion may add to 
the actual limitation of motion so as to warrant a rating 
under DC 5260 or DC 5261..").  The Board finds that this 
determination is supported by the veteran's lack of 
credibility regarding his lay evidence and the multiple 
medical opinions that have attributed his left knee 
disability to nonservice-connected origins and psychological 
factors.  Thus, the objective evidence of record reveals 
range of motion in the left knee substantially better than 
that warranting a compensable evaluation under either Code 
5260 (requiring limitation of flexion to 45 degrees) or Code 
5261 (requiring limitation of extension to 10 degrees) for 
limitation of extension.  

In addition, the medical evidence (to include radiological 
studies) has not found ankylosis or fixation of the left knee 
joint.  Therefore, consideration of the criteria under Code 
5256 would not be appropriate.  Thus, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
for limitation of motion in the left knee.

Turning to instability associated with the left knee 
disorder, under Code 5257 a moderate degree of instability is 
to be rated as 20 percent disabling while severe instability 
is evaluated as 30 percent disabling.  The medical evidence 
of record has consistently found no instability in the left 
knee joint.  The only exception was findings noted on the VA 
discharge summary of April 2000 that reported some 
instability in the left knee.  However, multiple testing 
since that time has failed to confirm findings of 
instability.  A VA orthopedic clinic record of August 2000 
did report knee instability, but failed to identify whether 
this was in the left or right knee joint.  However, 
subsequent orthopedic clinic records have attributed this 
instability to the right knee and indicate it was fitted for 
a brace due to this instability.  The orthopedic clinic 
records have attributed the fitting of a brace on the left 
knee solely to help alleviate arthritic pain suffered in this 
joint.  Therefore, the preponderance of the medical evidence 
has found no instability associated with the left knee joint 
and an evaluation under Code 5257 is not authorized.  

Furthermore, there is no radiological evidence of a malunion 
or nonunion of the tibia and fibula in the left leg or any 
objective testing or opinion that has noted a marked level of 
disability in the left knee.  While examiners have noted 
marked functional limitation, this appears to be an opinion 
regarding the veteran's overall functioning and not just 
directed to his left knee joint.  As noted above, multiple 
examiners have associated, at least in part, the veteran's 
functional limitation due to pain resulting from 
psychological factors and not with his left knee joint.  The 
medical examination reports do indicate that the veteran 
wears a left knee brace.  However, the examination findings 
of no instability in the left knee joint, along with the 
outpatient treatment records, reveal that this brace is worn 
based on the veteran's arthritic pain.  Therefore, an 
evaluation under Code 5262 cannot be established.

The veteran has not received a diagnosis or assessment for 
genu recurvatum in regards to his knee complaints and, thus, 
the criteria under Code 5263 is also not for application.  

A private neurologist did find in July 2001 that part of the 
veteran's left knee pain is neurologic in origin and results 
of his knee surgeries.  However, a separate evaluation is not 
warranted for a neurological disability as the primary 
symptom evaluated would be pain, which is the symptom that 
has been considered in the evaluation of his left knee 
orthopedic disability.  To provide a separate evaluation in 
this case would violate 38 C.F.R. § 4.14.  In addition, a 
higher evaluation under the criteria at 38 C.F.R. § 4.124a, 
Diagnostic Codes 8520 through 8530 evaluating neurological 
disorders in the lower extremities is not warranted.  The 
only neurological deficits noted on examination were some 
loss of sensation about the knee and pain.  Findings 
regarding the loss of sensation have been inconsistent and, 
in any event, there is no lay or objective evidence that this 
loss has resulted in any type of paralysis.  There are no 
organic changes indicated in the objective evidence such as 
muscle atrophy or loss of reflexes.  

However, 38 C.F.R. § 4.124 does allow an evaluation of 
moderately severe disability under Code 8520 for the sciatic 
nerve.  There is no evidence in the private neurologist 
opinion of July 2001 that the sciatic nerve was affected by 
the left knee surgeries.  In a rating decision of September 
2003, the RO determined that the veteran's low back 
disability was not service-connected.  This determination has 
not been appealed and is not properly before the Board at the 
present time.  Without sciatic nerve involvement in the left 
knee disability, a higher evaluation of 40 percent evaluation 
for a moderately severe disorder under Code 8520 is not 
authorized. 

Based on the above analysis, the Board finds that the 
evidence warrants an evaluation of 20 percent disabling under 
Code 5258 for exacerbations of pain and swelling associated 
with the veteran's left knee disability.  However, the 
preponderance of the most probative medical evidence is 
against the grant of a higher evaluation for this disorder.  
As the Board has discussed above, the veteran's lay evidence 
is seriously compromised by his lack of credibility and that 
many examiners have attributed his complaints to 
psychological factors.  

Finally, the veteran has, in effect, contended that he should 
be awarded an extra-schedular evaluation for his left knee 
disability.  Under the provisions of 38 C.F.R. § 3.321(b)(1), 
in an exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

There is no evidence that the veteran has been hospitalized 
for his left knee disability since 1980.  He is currently 
unemployed, drawing SSA disability benefits, and there are 
medical opinions of record that the veteran is unable to work 
due to disability.  However, these opinions appear to be 
based on the veteran's psychiatric disability and physical 
disorders other than his left knee disability.  In fact, the 
SSA examiner of October 1998 found no functional limitation 
associated with the veteran's physical disorders.  In 
addition, it appears that the veteran's current medication 
has alleviated his primary left knee symptom, which is pain.  
In addition, the examiners have repeatedly noted a 
psychological component to the veteran's claims of chronic 
pain.  While the veteran has worn a brace on his left knee 
and used a cane to ambulate, the objective evidence suggests 
that these devices are required for physical disabilities 
other than his left knee.  In addition, the examiner of May 
2003 noted the observation that these devices were not 
required for the veteran to ambulate.  The preponderance of 
the objective findings do not support a finding that the left 
knee has resulted in marked interference with functional or 
industrial ability.  These findings have found no 
abnormalities with the functional ability of the left knee 
except for subjective complaints of pain during range of 
motion testing and mild effusion.

Based on this evidence, the Board finds that the veteran's 
inability to work is primarily due to psychiatric disability 
and other physical disorders other than his left knee 
disability.  While the Board acknowledges that the veteran's 
left knee disability has interfered with his industrial 
adaptability, such interference is not shown to be beyond 
that contemplated by the schedular rating assigned.  Thus, 
the Board finds that the left knee disability does not 
present such an unusual disability picture that would warrant 
referral for an extra-schedular rating under the criteria of 
38 C.F.R. § 3.321(b)(1).  

Finally, the Court held in Fenderson v. West, 12 Vet. App. 
119 (1999), that in cases where a veteran has appealed the 
initial evaluation of a service-connected disability, VA must 
consider whether staged evaluations are appropriate.  The 
Board has evaluated the veteran's left knee disability in the 
current appeal based on the worst symptomatology reported 
during the appeal period.  It is the Board's determination 
that this level of disability has remained constant during 
this period.  While it appears that the use of a brace and 
pain medication has significantly alleviate his pain 
symptomatology (implying that the disability had improved in 
recent years), All doubt on this point will be resolved in 
the veteran's favor and the Board will assign the highest 
evaluation possible for the entire appeal period.

(Continued on next page.)




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an evaluation in 20 percent disabling, but not 
more, for traumatic arthritis of the left knee (status post 
arthrotomies) is granted, subject to the laws and regulations 
governing the payment of VA benefits.



	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



